        Case 3:19-cv-00800-LEK-ML Document 16 Filed 02/21/20 Page 1 of 1



                                 CERTIFICATE OF SERVICE

       I hereby certify that I electronically filed the foregoing with the Clerk of the Court for the

United States District Court for the Northern District of New York by using the CM/ECF system.

I certify that all participants in the case are registered CM/ECF users and that service will be

accomplished by the CM/ECF system.



                                              /s/ Kenneth M. Alweis
                                              Kenneth M. Alweis
